Case: 3:19-cv-00133-NBB-RP Doc #: 53-2 Filed: 11/04/20 1 of 1 PagelD #: 680

U.S. Department of Justice

Federal Bureau of Investigation

 

 

Office of the General Counsel Washington, D.C, 20535-0001
September 16, 2019
Via Electronic Mail: ksearcyk@bellsouth.net

Katherine S. Kerby, Esq.
Kerby Law Firm, LLC
P.O. Box 551
Columbus, MS 39703

RE: Claudia Linares et al. vs. City of Southaven, et al.
In the United States District Court for the Northern District of Mississippi,
Oxford Division
Civil Action No.: 3:19-cv-133-NBB-RP

Dear Ms. Kerby:

Please allow this correspondence to confirm that you represent Federal Bureau of
Investigation (FBI) New Agent Trainee Samuel Maze, a former Southaven Police Officer, in the
above-referenced matter. Plaintiffs purportedly served Mr. Maze with process by personally
serving an FBI employee in the Office of the General Counsel. The FBI employee was not
authorized to accept service on behalf of Mr. Maze as Mr. Maze was not a federal employee at
the time of the conduct at issue in the Complaint.

I declare under penalty of perjury that the foregoing is true and correct pursuant to 28
U.S.C. Section 1746.

If you have any questions or need anything else, do not hesitate to let me know.
Sincerely,

Cecilia O. Bessee
Section Chief

EXHIBIT B
